Taylor, J.
(after stating the facts) : It is contended that the demurer to the bill is well taken because of the omission to make Sarah J. Godwin, the widow and former administratrix of the estate of Alexander R. Godwin, deceased, a party, either complainant or defendant. We fail to discover any reason or necessity for making her a party to the proceeding. No right or interest of hers is sought to be, or can.be, affected in any way by the relief sougjht, if granted or refused. She has no apparent interest in the judgment sought to be overturned, nor in the lands sought to be recovered. The bill shows that she has long since been discharged from the administration of the estate, and that she has long since had her dower in the estate allotted to her, arid this allotment is not sought to -be affected or disturbed, neither is her discharge as administratrix affected in any way. Neither is her alleged purchase of a portion of the land from Dekle that he purchased at the sheriff’s sale attempted to be disturbed or affected. In other words, she has no apparent right or interest, either personal, representative or proprietary, in the subject matter of the litigation that is sought to be or can be affected thereby directly or remotely, and *953she is, therefore, not a necessary party to the proceeding either complainant or defendant.
It is again contended that the bill is subject to the general demurrer interposed for want of equity, because it shows upon its face that the complainants,' if they ever had any rights in the premises, have been guilty of great and inexcused laches in asserting them. The law seems to be quite well settled that where it is clearly apparent upon the face of a bill that the complainants therein have slept so long upon their rights as to be guilty of laches in the assertion of them, that such question of laches may be raised and determined upon a general demurrer for want of equity in the bill. Anderson v. Northrop, 30 Fla. 612, text 646, 12 South. Rep. 318; Speidel v. Henrici, 120 U. S. 377, 7 Sup. Ct. Rep. 610; Landsdale v. Smith, 106 U. S. 391, 1 Sup. Ct. Rep. 350; National Bank v. Carpenter, 101 U. S. 567; Jarvis v. Martin’s Adm’r, 45 West Va. 347, 31 S. E. Rep. 957; 18 Am. & Eng. Ency. Law (2nd ed.) p. 100 and citations. We do not think, however, that laches on the part of the complainants is so glaringly apparent on the face of'the bill in this case as that the question of laches can properly, fairly and fully be raised and determined upon a general demurrer to the ball for want of equity. The transactions complained of occurred in 1889, and the bill distinctly alleges that all of the complainants except one were under the disability of minority. The bill filed in 1905, ’tis true, does not disclose at what time such disability ceased, but the admitted fact that such disability did exist at he time of the transactions complained of, makes the presence of laches or no laches on the complainants’ part so questionable or non-apparent as that it cannot properly be presented or determined upon a general demurrer for want *954of equity; but as laches, if not apparent on the face of a complaint, is a defense to be urged by the party alleging it, it will have to be presented here by plea or answer and not by demurrer. As to the judgment in favor of the defendant Mathew L. Dekle against Sarah J. Godwin as administratrix of the estate of Alexander R. Godwin, deceased, we have no hesitation in concluding that, according to the expose of it made in the record in this case it is utterly null and void upon its face, and consequently that it is vulnerable to collateral attack. The most' that can be urged in its support is to say that it has somewhat the semblance of a judgment by confession on the part of the defendant administratrix therein, but it lacks essential elements of even a judgment by confession, even if it be conceded that an administrator can legally bind his intestate’s estate by a confession of judgment. The defendant administratrix in this instance did not confess upon the record that the claim sued for was in fact just, correct,owing and due by her intestate’s estate as alleged in the declaration, but her statement of record was, “that according to the best of her knowledge the said causes of action are just, legal, and are as stated in the declaration,” without stating in what the best of her knowledge consisted, or whether she had any knowledge on the subject at all or not. Her statement amounted to nothing more than a disclaimer on her part of any knowledge on the subject of such claims, and of the possession of any defense to such suit by her. Her statement, however, did contain an appearance on her-part in the cause on the proper appearance day, and yet the clerk of the court entered final judgment on such appearance day in the presence of the defendant’s due appearance therein, without any prior default being taken. Such judgment, under *955the circumstances, was void upon its face and a nullity. Wilhelm v. Locklar, 46 Fla. 575, 35 South. Rep. 6. Consequently the sheriff’s sale made thereunder is a. nullity also.
Under the circumstances, as disclosed by.the bill herein, unless controverted and met by answer and proofs, or unless it be disclosed that the complainants have been guilty of such laches in seeking redress as will deprive them of relief in equity, the complainants are entitled to the relief they seek, and the court below erred in sustaining the demurrer to the bill and dismissing the same. The decree of the court below in said cause, is therefore, hereby reversed, at the cost of the appellee, and the cause is remanded to the court below with directions to overrule the defendant’s demurrer to the bill of complaint, and for such further proceedings as may be in consonance with equity.
Hocker and Parkhill, JJ., concur;
Shackleford, C. J., and Cockrell and Whitfield, JJ., concur in the opinion.